Exhibit 10.1

 

 

AMENDMENT

TO THE DOMINION ENERGY, INC. NEW EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

This AMENDMENT to the Dominion Energy, Inc. New Executive Supplemental
Retirement Plan, effective as of January 1, 2005, as amended (the “Plan”), by
Dominion Energy, Inc. (the “Company”), shall be effective as of October 1, 2019.

 

WITNESSETH:

 

WHEREAS, the Company has the authority to amend the Plan and now wishes to do
so;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

 

1.

A new sentence is hereby added to the end of the Preamble of the Plan as
follows:

 

Effective October 1, 2019, benefit accruals under the Plan are frozen and no
additional benefits shall accrue under the Plan after that date, other than any
cost-of-living adjustments to the frozen benefit as described in Section 3.1(d)
below and the Restoration Match described in Article XIII below.

 

 

2.

A new sentence is hereby added to the end of Section 1.12 of the Plan as
follows:

 

As of October 1, 2019, each active Participant’s Final Compensation shall be
fixed based on the Participant’s annual base salary rate and target Incentive
Compensation Amount in effect as of October 1, 2019.

 

 

3.

A new sentence is hereby added to the end of Section 1.16 of the Plan as
follows:

 

The Lump Sum Equivalent of a Participant whose benefit under the Plan has been
frozen as of October 1, 2019 shall be determined as of October 1, 2019 and shall
not be adjusted after such date except in accordance with the last paragraph of
Section 3.1(c) or Section 3.1(d).

 

 

4.

Section 3.1(a)(i) of the Plan is hereby amended in its entirety as follows:

 

(i) an annual amount equal to Twenty-Five Percent (25%) of the Regular
Participant’s Final Compensation as determined as of the earlier of (1) the
Participant’s Retirement or (2) October 1, 2019, payable in equal monthly
installments for a period of one hundred twenty (120) months, minus

 

 

5.

Section 3.1(a)(ii) of the Plan is hereby amended in its entirety as follows:

 

 

--------------------------------------------------------------------------------

 

(ii) if applicable, the annual amount payable to the Regular Participant under
the Dominion Energy, Inc. Executive Supplemental Retirement Plan frozen as of
December 31, 2004 (or the annual amount that would have been payable under such
plan, but for its termination).

 

 

6.

Section 3.1(b)(i) of the Plan is hereby amended in its entirety as follows:

 

(i) an annual amount equal to Twenty-Five Percent (25%) of the Life
Participant’s Final Compensation as determined as of the earlier of (1) the
Participant’s Retirement or (2) October 1, 2019, payable in equal monthly
installments for the life of the Participant, minus

 

 

7.

Section 3.1(b)(ii) of the Plan is hereby amended in its entirety as follows:

 

(ii) if applicable, the annual amount payable to the Life Participant under the
Dominion Energy, Inc. Executive Supplemental Retirement Plan frozen as of
December 31, 2004 (or the annual amount that would have been payable under such
plan, but for its termination).

 

 

8.

Section 3.1(c) of the Plan is hereby amended by adding the following paragraph
to the end thereof as follows:

 

Any Participant whose Annual Benefit has been frozen as of October 1, 2019 and
who is entitled to a reduced Annual Benefit on such date because he or she is
younger than age 55 (actually or as credited under any Benefit Agreement) on
such date may continue to grow into an unreduced Annual Benefit based on
increases in his or her age after October 1, 2019 until the date of his or her
Retirement. The Lump Sum Equivalent (which is otherwise fixed as of October 1,
2019) of such a Participant’s Annual Benefit may increase to reflect the
increase in the Participant’s Annual Benefit due to the Participant’s additional
age after October 1, 2019 (but, for avoidance of doubt, without regard to any
changes to such a Participant’s Final Compensation after October 1, 2019 and
using the same actuarial factors and tax rates used to calculate the Lump Sum
Equivalent of the Participant’s Annual Benefit on October 1, 2019).

 

 

9.

Section 3.1 of the Plan is hereby amended by adding a new subsection (d) to the
end thereof as follows:

 

(d)Cost-of-Living Adjustment to Annual Benefit. This Section 3.1(d) shall apply
only to a Participant whose Annual Benefit has been frozen as of October 1,
2019. Effective each July 1 (starting July 1, 2020, and ending on the July 1 on
or immediately preceding the date of the Participant’s Retirement), the Annual
Benefit of each such Participant as determined under Section 3.1(a) or 3.1(b)
above as of October 1, 2019 (and as increased, if applicable, pursuant to the
final paragraph of Section 3.1(c) above as of each such July 1), shall be
increased by a percentage equal to 1/2 of the first 5 percentage point increase
in the average consumer price index

 

--------------------------------------------------------------------------------

 

(used for purposes of adjusting benefits payable under the Federal Social
Security Act) for the first quarter of the calendar year in which the adjustment
is to be made over the average of such consumer price index for the first
quarter of the immediately preceding calendar year; provided, however, that no
such cost-of-living increase shall result in the Participant having an Annual
Benefit at his or her Retirement greater than the Annual Benefit he or she would
have had at his or her Retirement if his or her Annual Benefit had not been
frozen as of October 1, 2019. The Lump Sum Equivalent (which is otherwise fixed
as of October 1, 2019) of such a Participant’s Annual Benefit may increase to
reflect the increase in the Participant’s Annual Benefit due to the
cost-of-living adjustments described herein (but, for avoidance of doubt,
without regard to any changes to such a Participant’s Final Compensation after
October 1, 2019 and using the same actuarial factors and tax rates used to
calculate the Lump Sum Equivalent of the Participant’s Annual Benefit on October
1, 2019).

 

 

10.

Section 7.3 of the Plan is hereby amended in its entirety as follows:

 

Anything herein to the contrary notwithstanding, if a Participant is in the
employ of the Company on the date of a Change in Control or a Potential Change
in Control relating to that Company, the provisions of the Employment Continuity
Agreement between the Participant and Dominion Resources, Inc., if any, shall
control (a) the Participant’s subsequent participation in this Plan and (b) the
eligibility for, computation of, and payment of any benefits under this Plan to
the Participant; provided, however, that no benefits shall accrue under the Plan
after October 1, 2019, except as otherwise provided herein.

 

 

11.

In all other respects not amended, the Plan is hereby ratified and confirmed.

 

 

[SIGNATURE PAGE FOLLOWS]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed as of the
effective date set forth above.

 

 

DOMINION ENERGY, INC.

 

 

By:

/s/ Carter M. Reid

Name:

Carter M. Reid

Its:

Executive Vice President, Chief Administrative & Compliance Officer and
Corporate Secretary

 

 